[Cite as Garner v. Boyd, 2012-Ohio-1489.]




                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT




BRENT RAY GARNER                            :       JUDGES:
                                            :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellant                 :       Hon. Sheila G. Farmer, J.
                                            :       Hon. John W. Wise, J.
-vs-                                        :
                                            :
ANGEL MARIE BOYD                            :       Case No. CT11-0050
                                            :
        Defendant-Appellee                  :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Domestic Relations Divison,
                                                    Case No. DE2010-0724


JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   March 26, 2012




APPEARANCES:

For Plaintiff-Appellant                             For Defendant-Appellee

BRIAN W. BENBOW                                     D. SCOTT RANKIN
Muskingum County, Case No. CT11-0050                                                    2


605 Market Street                                   45 North Fourth Street
Zanesville, OH 43701                                Zanesville, OH 43701



Farmer, J.

      {¶1}   On May 15, 2003, appellee, Angel Marie Boyd gave birth to a child. The

child's father is appellant, Brent Ray Garner. On August 19, 2010, appellant filed a

complaint for the allocation of parental rights and responsibilities. Each party filed a

shared parenting plan. By judgment entry/shared parenting decree filed August 25,

2011, the trial court approved and adopted appellee's amended shared parenting plan

wherein appellant was named the child support obligor and was ordered to pay $150.00

per month.

      {¶2}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

      {¶3}   "THE TRIAL COURT COMMITTED PREJUDICIAL ERROR WHEN IT

ORDERED APPELLANT/FATHER TO BE THE CHILD SUPPORT OBLIGOR WHEN

APPELLANT/FATHER HAS THE CHILD IN HIS HOUSEHOLD MORE THAN

APPELLEE/MOTHER UNDER THE SHARED PARENTING PLAN ADOPTED BY THE

TRIAL COURT.         THE TRIAL COURT SHOULD HAVE INSTEAD ORDERED

APPELLEE/MOTHER TO BE THE CHILD SUPPORT OBLIGOR AND ORDERED A

MINIMUM SUPPORT ORDER PURSUANT TO R.C. 3119.06."

                                            I

      {¶4}   Appellant claims the trial court erred in determining the amount of his child

support obligation because he has custody of the child under the shared parenting
Muskingum County, Case No. CT11-0050                                                    3


agreement more than fifty percent of the time and therefore appellee should have been

found to be the child support obligor. We disagree.

       {¶5}   A determination on child support lies in the trial court's sound discretion.

Booth v. Booth (1989), 44 Ohio St.3d 142. In order to find an abuse of discretion, we

must determine the trial court's decision was unreasonable, arbitrary or unconscionable

and not merely an error of law or judgment. Blakemore v. Blakemore (1983) 5 Ohio

St.3d 217.

       {¶6}   Each party filed a shared parenting plan.        By judgment entry/shared

parenting decree filed August 25, 2011, the trial court approved appellee's amended

shared parenting plan.     The amended shared parenting plan included the following

parenting time schedule:

       {¶7}   "B. Physical Parenting Time Schedule. The child shall primarily reside with

Father during the child's school year, with the Mother having parenting time from Friday

6:00 p.m. to Sunday at 6:00 p.m. the first three weekends over every month, unless

there is a holiday that interferes with said parenting time that belongs to Father.

       {¶8}   "C. The Father shall be designated residential parent for school purposes.

       {¶9}   "D. Holidays. The parties shall exercise holiday parenting time as agreed

with parenting time being no less than this Court's Standard Parenting Time Order with

the Father being designated residential parent for purposes of allocating the holidays

pursuant to this order unless otherwise agreed.

       {¶10} "E. Summer. [A.] shall primarily reside with mother during the summer with

father having parenting time from Friday at 6:00pm until Sunday at 6:00pm the first
Muskingum County, Case No. CT11-0050                                                    4


three weekends over every month during the summer, unless there is a holiday that

interferes with said parenting time that belongs to Mother."

       {¶11} The amended shared parenting plan included the following order on child

support:

       {¶12} "1) FATHER shall be the Child Support Obligor, MOTHER shall be the

Child Support Obligee. The children for whom the support is ordered are: [A.R.G.]

d.o.b. 5/15/2003.

       {¶13} "2) Applying the guidelines set forth in the Ohio Revised Code to the

income information provided resulted in a zero child support obligation for Angel Marie

Boyd and a child support obligation of $351.06 per month for Brent Ray Garner as

evidenced by the child support worksheets attached hereto as Exhibits A and B. In

considering the provisions of the Shared Parenting Plan the Court finds that a child

support order wherein Brent Ray Garner is the child support Obligor, Angel Marie Boyd

is the child support Obligee for the benefit of the minor child [A.R.G.] is appropriate in

the amount of $150.00 per month plus processing charge." (Emphasis sic.)

       {¶14} As per the child support worksheet, the household income after child

support was $22,422.40 for appellant and minus $3,721.60 for appellee. The actual

amount for child support without a deviation would have been $351.06. By ordering

$150.00 per month, the trial court deviated by more than 57%. The actual parenting

time would be a ratio of nine to three or two-thirds of the time with appellant and one-

third of the time with appellee.

       {¶15} The child support worksheet lists mother's income in the negative and her

obligation for child support was zero. Appellant argues because he has the child two-
Muskingum County, Case No. CT11-0050                                                    5


thirds of the time, appellee should provide minimum child support of $50.00 pursuant to

R.C. 3119.06 which states:

      {¶16} "Except as otherwise provided in this section, in any action in which a

court issues or modifies a child support order or in any other proceeding in which a

court determines the amount of child support to be paid pursuant to a child support

order, the court shall issue a minimum child support order requiring the obligor to pay a

minimum of fifty dollars a month.      The court, in its discretion and in appropriate

circumstances, may issue a minimum child support order requiring the obligor to pay

less than fifty dollars a month or not requiring the obligor to pay an amount for

support.***"

      {¶17} From our review, we find the trial court specifically tailored the parenting

time and the child support obligation to the specific needs and conditions of the parties.

We find no abuse of discretion in the child support obligation given the fact that the

residential parent with the lesser time has negative income per the worksheet.

      {¶18} The sole assignment of error is denied.

      {¶19} The judgment of the Court of Common Pleas of Muskingum County, Ohio,

Domestic Relations Division is hereby affirmed.

By Farmer, J.

Delaney, P.J. and

Wise, J. concur.
                                            s/ Sheila G. Farmer_____________


                                            s/ Patricia A. Delaney_____________


                                            s/ John W. Wise       _____________
Muskingum County, Case No. CT11-0050            6


                                       JUDGES

SGF/sg 217
[Cite as Garner v. Boyd, 2012-Ohio-1489.]


                IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT




BRENT RAY GARNER                              :
                                              :
        Plaintiff-Appellant                   :
                                              :
-vs-                                          :        JUDGMENT ENTRY
                                              :
ANGEL MARIE BOYD                              :
                                              :
        Defendant-Appellee                    :        CASE NO. CT11-0050




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Muskingum County, Ohio, Domestic

Relations Division is affirmed. Costs to appellant.




                                              s/ Sheila G. Farmer_____________



                                              s/ Patricia A. Delaney_____________



                                              s/ John W. Wise    _____________

                                                           JUDGES